In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00012-CV




         IN THE INTEREST OF W.L., A CHILD




          On Appeal from the 76th District Court
                  Camp County, Texas
             Trial Court No. CPS-18-03104




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                                     ORDER

         On February 1, 2022, the trial court entered an order of termination, terminating the

parent-child relationship between W.L. and her father pursuant to statutory grounds D, E, and O.

See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E), (O).1 Father’s appellate counsel has filed a

brief that summarizes the record and reviews the trial court proceedings in detail.                            After

evaluating the record, Father’s appointed counsel appears to have concluded that there are no

arguable grounds to be advanced on appeal. See Anders v. California, 386 U.S. 738, 743–44

(1967); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); see In re P.M., 520

S.W.3d 24, 27 (Tex. 2016) (per curiam) (recognizing that Anders procedures apply in parental-

rights termination cases). Under the requirements of Anders v. California, counsel is required to

conduct a “conscientious examination” of the record and file “a brief referring to anything in the

record that might arguably support the appeal.” Anders, 386 U.S. at 744.

         The appellate brief fails to address whether factually and legally sufficient evidence

supports the termination of Father’s parental rights pursuant to statutory grounds D and E.

Although appellate counsel recognizes that a termination order may be affirmed on any ground

found by the trial court, see , e.g., In re N.R., 101 S.W.3d 771, 775 (Tex. App.—Texarkana 2003,

no pet.), counsel failed to consider the due process implications of a termination of parental

rights based on statutory grounds D or E, irrespective of whether another statutory ground

supports termination. See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019) (“We hold that due

process and due course of law requirements mandate that an appellate court detail its analysis for

1
 We refer to the father as “Father” in order to protect the identity of the minor children who are the subject of this
appeal. See TEX. R. APP. P. 9.8.
                                                          2
an appeal of termination of parental rights under Section 161.001(b)(1)(D) or (E) of the Family

Code.”). Due process is implicated because termination of parental rights under these grounds

may implicate the parent’s parental rights to other children. Id. at 234; see TEX. FAM. CODE

ANN. § 161.001(b)(1)(M) (providing as a ground for termination of parental rights that the parent

“had his or her parent-child relationship terminated with respect to another child based on a

finding that the parent’s conduct was in violation of Paragraph (D) or (E)”).

       After conducting our own investigation of the record, we have identified several arguable

issues that require additional briefing, including (1) whether factually and legally sufficient

evidence supported the termination of Father’s parental rights under statutory ground D and (2)

whether factually and legally sufficient evidence supported the termination of Father’s parental

rights under statutory ground E.

        “When we identify issues that counsel on appeal should have addressed but did not, we

need not be able to say with certainty that those issues have merit; we need only say that the

issues warrant further development by counsel on appeal.” Wilson v. State, 40 S.W.3d 192, 200

(Tex. App.—Texarkana 2001, order). In such a situation, we “must then guarantee appellant’s

right to counsel by ensuring that another attorney is appointed to represent appellant on appeal.”

Stafford, 813 S.W.2d at 511 (citing Anders, 386 U.S. at 744).

       Accordingly, we grant current counsel’s motion to withdraw, and we abate this case to

the trial court for the appointment of new appellate counsel. The appointment is to be made

within five days of the date of this order. A memorialization of the trial court’s appointment

shall be entered into the record of this case and presented to this Court in the form of a

                                                3
supplemental clerk’s record within three days of the date of appointment. Newly appointed

appellate counsel is to address the issues presented here, as well as any other issues that warrant

further development on appeal.

       In addition, we note that the order of termination recites that the final hearing in the case

occurred on September 29, 2021, and November 2, 2021. Nevertheless, the record on appeal

contains a reporter’s record only from November 2, 2021. Therefore, the trial court shall direct

the court reporter to prepare and file, within ten days of the date of this order, the transcript of

the September 29, 2021, hearing.

       The current submission date of July 7, 2022, is hereby withdrawn. Upon receipt of the

supplemental clerk’s record contemplated by this order, our jurisdiction over this appeal will

resume and we will establish a new briefing schedule. We note, however, that because this case

involves an appeal from the termination of Father’s parental rights, this matter is to be expedited

at all levels. Newly appointed counsel should be prepared to pursue the appeal without delay or

requests for extensions of time.

       IT IS SO ORDERED.



                                                             BY THE COURT

DATE: June 21, 2022




                                                 4